United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
VETERANS ADMINISTRATION MEDICAL
)
CENTER, Leavenworth, KS, Employer
)
___________________________________________ )
C.S., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1555
Issued: March 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 27, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decisions dated August 8 and October 20, 2005 and April 18, 2006,
which denied her claim of a lumbosacral condition. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits.
ISSUE
The issue is whether appellant met her burden of proof to establish that her claim should
be expanded to include a consequential L5-S1 condition, and authorization for an L5 and L5-S1
percutaneous discectomy.
FACTUAL HISTORY
On January 8, 2002 appellant, then a 45-year-old supervisor in health information
management, filed a traumatic injury claim alleging that on January 7, 2002 she slipped on icy

steps in the performance of duty.1 The Office accepted the claim for a lumbar strain.2 On
September 10, 2002 the Office authorized lumbar microdisc surgery at L4-5.3 It also accepted
bilateral chondromalacia of the patella, right medial meniscus tear and left medial meniscus tear
with surgical repair.
A magnetic resonance imaging (MRI) scan dated October 23, 2003, read by Dr. Kenneth
Alfieri, a Board-certified diagnostic radiologist, revealed mild bulging posteriorly of the L4-5
disc with associated facet hypertrophy and significant bilateral neural foraminal narrowing.
In a January 8, 2004 report, Dr. Frank P. Holladay, a Board-certified neurosurgeon,
diagnosed appellant with exacerbation of lumbar strain and opined that it was “perhaps” due to
problems with her knees or because of degenerative disease in her lower back. In a February 9,
2004 report, he determined that appellant had foraminal narrowing at L4-5 on the right side but
opined that “it did not appear to be severe.” Dr. Holladay recommended a lumbar myelogram.
In a February 23, 2004 lumbar myelogram, Dr. Thomas W. Zinn, a Board-certified diagnostic
radiologist, opined that appellant had a bulging disc within the left lateral recess at L4-5;
however, it did not displace the L5 root or produce significant spinal stenosis. He indicated that
this finding was “invisible” on the myelogram and that no other abnormalities were noted. In a
March 1, 2004 report, Dr. Holladay noted that appellant related low back pain radiating into the
leg; however, lumbar myelogram results were normal. He diagnosed chronic lumbar strain and
recommended treatment with a physiatrist. In a January 28, 2005 report, Dr. Holladay noted that
he could not do anything further for appellant.
Dr. S.R. Reddy Katta, a Board-certified physiatrist, provided reports dating from
March 2004 to March 2005. He advised that appellant started having lower back pain after a fall
on the ice on January 7, 2002. Dr. Katta determined that appellant had chronic lower back pain
as a result of her degenerative disc disease, and associated it with lumbar paraspinal and gluteal
muscle strain and right trochanteric bursitis. He noted that appellant had degenerative joint
disease of both knees with left anserine bursitis and no clinical evidence of ongoing lumbar
radiculopathy.
In an August 23, 2004 report, Dr. Brian Jones, a Board-certified anesthesiologist, noted
that appellant’s MRI scan showed a recurrent protruding disc at L4-5. In an October 11, 2004
follow-up report, he recommended a caudal epidural steroid injection.

1

Appellant has a separate claim under File No. 110167010 for an injury on June 9, 1998 that was accepted for left
shoulder strain and impingement syndrome, aggravation of degenerative osteoarthritis, neck strain and lumbar back
strain. It was determined that the neck and low back strains had resolved by July 10, 1998. The case was expanded
to accept a left shoulder arthroscopy. The case was on appeal before the Board in Docket No. 04-1584 (issued
June 7, 2004). The Board affirmed the Office’s September 23, 2003 schedule award decision, finding that appellant
had no more than a 10 percent impairment of her left arm.
2

Appellant returned to regular duty on March 6, 2002.

3

Appellant returned to regular duty on November 12, 2002. The record reflects that she has a nonwork-related
left shoulder impingement with surgery which was performed on August 18, 1993 and a prolapsed mitral valve.

2

In a May 17, 2005 report, Dr. Mark A. Greenfield, a Board-certified anesthesiologist,
noted that appellant was initially injured in January 2002. Appellant related that she was house
cleaning the day before and was not able to move at all. Dr. Greenfield diagnosed intervertebral
disc disorder, lumbar or lumbosacral intervertebral disc, and lumbar radiculopathy and advised
that he would proceed with an electromyogram (EMG) and lumbar discography. In a June 21,
2005 discogram, he noted that appellant had low back pain without radiation at the L4-5 and L5S1 levels, a posterior bulging disc with a degenerative pattern, bilateral hip pain, and posterior
protrusion and diagnosed lumbar radiculopathy. Dr. Greenfield also noted that appellant had
degenerative disc disease at L3-4, L4-5 and L5-S1. He diagnosed a normal L2-3 intervertebral
disc, a posterior with bulging discs with Grade 5 annular disruptions at L3-4 and L4-5, and
degenerative disc disease at L3-4, L4-5 and L5-S1. In a July 5, 2005 report, Dr. Greenfield
diagnosed intervertebral disc disorders, lumbar or lumbosacral intervertebral disc and lumbar
radiculopathy. He recommended L4-5 and L5-S1 percutaneous discectomy.
In a July 11, 2005 report, Dr. Katta noted that on examination appellant walked without
any gait deviation, although she continued to have painfully limited movements of her
thoracolumbar spine at the extremes. He advised that straight leg raising was negative
bilaterally, and that appellant continued to have localized tenderness to palpation over the
thoracic and lumbar paraspinal muscles extending over the sacroiliac joint area with relative
weakness of the lower back muscles and painfully limited movements of her thoracolumbar
spine. Dr. Katta indicated that appellant had normal muscle strength in both upper and lower
extremities and deep tendon reflexes were “2+” and symmetrical. He also noted that appellant
remained independent with her mobility. Dr. Katta diagnosed chronic thoracolumbar sprain with
radiological evidence of degenerative joint disease of lumbar vertebrae and degenerative joint
disease of both knees and degenerative meniscal tears of both knees, and degenerative disc
disease involving T7, T8 and T8-9.
On July 12, 2005 the Office received a request to authorize a percutaneous discectomy at
L4-5 and L5-S1.
In a July 31, 2005 report, an Office medical adviser noted appellant’s history and opined
that “there is no recognizable medical condition affecting the L5-S1 disc based on the definitive
myelogram with computerized axial tomography (CAT) scan follow up performed on
February 23, 2004 or the lumbar MRI scan dated October 23, 2003.” He further advised that
there was no evidence of lumbar radiculopathy, plexopathy, myopathy or neuropathy. The
Office medical adviser noted that the June 21, 20054 discogram revealed that, at L4-5 and L5-S1,
appellant had low back pain at both levels and at the L5-S1 level and bilateral hip pain, a
posterior bulging disc with a degenerative pattern at L4-5 and at L5-S1 a diffuse spread pattern
with associated posterior protrusion. He noted that Dr. Greenfield disregarded the normal
findings at L4-5 in the earlier lumbar MRI scan with computerized tomography (CT) scan, and
recommended percutaneous disc decompressions at L4-5 and L5-S1. The Office medical adviser
explained that in his July 11, 2005 report Dr. Katta related that appellant walked into his office
without any gait deviation, that her straight leg raisings were negative bilaterally, and that her
lower and upper extremity strength was normal. He explained that the only report that supported
4

While he indicated January 21, 2005, this appears to be a typographical error, as it is actually June 21, 2005.

3

the procedure was the lumbar discography; however, the lumbar MRI scan and the myelogram
with CT scan follow up did not demonstrate any abnormalities. The Office medical adviser
recommended that the two level lumbar percutaneous disc compression not be authorized. He
explained that, if a lumbar disc were to consequentially be accepted, it would have to be at the
L3-4 level, above the accepted level. The Office medical adviser explained that it was generally
accepted in lumbar spine conditions that disc levels above an injured level could be at an
increased risk from wear and tear as a result of splinting and increased mobility needs at the next
higher level. However, he explained that this would not apply to a lower level, because of the
pathology directly above causing substantially fewer demands for movement.
By decision dated August 8, 2005, the Office denied appellant’s claim for a consequential
L5-S1 condition and authorization for a percutaneous discectomy. The Office found that the
medical evidence was insufficient to establish that her L5-S1 condition was a consequence of the
accepted injury or that the accepted condition necessitated the need for surgery.
By letter dated September 27, 2005, appellant requested reconsideration.5 In a January 5,
2005 lumbar spine MRI scan, Dr. Dipak C. Shah, a Board-certified radiologist, noted findings
including postsurgical changes in the soft tissues posterior to the posterior elements of the L4
vertebra, a left foraminal disc protrusion and posterior osteophyte formation at the level of the
L4-5 intervertebral disc level, and degenerative arthritic changes in the facet joint of the L4-5
and L5-S1 vertebra. The scan revealed a bulging annulus at the L3-4 and L4-5 intervertebral
disc levels, and a loss of normal signal from the L3-4 and L4-5 intervertebral disc, which
represented degenerative changes. Dr. Shah explained that the combination of disc protrusion
and posterior osteophyte formation in the left foraminal region of the L4-5 intervertebral disc
level caused encroachment of the left neural foramina at the L4-5 intervertebral disc level. He
noted degenerative arthritic changes in the facet joint of the L4-5 and L5-S1 vertebra, a bulging
annulus at the L3-4 and L4-5 intervertebral disc levels, and a loss of normal signal from the L3-4
and L4-5 intervertebral discs which were degenerative.
In an August 24, 2005 report, Dr. Greenfield indicated that appellant had a history of low
back pain and bilateral radicular pain, previous refractory for multiple treatment modalities. He
advised that appellant underwent discography on June 21, 2005. Dr. Greenfield determined that
she had discogenic pain at L5-S1 greater than at L4-5. He again recommended that appellant
undergo an L4-5 and L5-S1 percutaneous disc compression.
By decision dated October 20, 2005, the Office denied modification of the August 8,
2005 decision.
In a December 27, 2004 report, Dr. Holladay noted that appellant related that she had
pain in both legs, her back and thigh. He conducted a physical examination and advised that her
motor, sensory and reflex examinations were unremarkable with the exception of positive
straight leg raising with back and leg pain bilaterally. Dr. Holladay recommended an MRI scan.
In an October 10, 2005 report, Dr. Katta advised that appellant walked without any obvious gait
deviation, although he noted that she had painfully limited movements of her thoracolumbar
spine at the extremes. He diagnosed chronic thoracolumbar sprain with radiological evidence of
5

Appellant withdrew her August 11, 2005 request for a hearing.

4

degenerative joint disease of the lumbar vertebrae and indicated that there was evidence of
degenerative disc disease involving the thoracic vertebrae.6
On December 10, 2005 appellant requested reconsideration.
She submitted an
October 27, 2005 report from Dr. Greenfield who noted that she had a history of back pain with
leg pain dating to January 2002. Dr. Greenfield stated that previous diagnostic tests revealed
discogenic disease, including degenerative disc disease and disc protrusion at L4-5 and facet
joint changes in the lower lumbar and lumbosacral spine. He indicated that discogenic pain was
identified at L4-5 and L5-S1. Dr. Greenfield opined that “it would appear that the discogenic
pain at L4-5 and L5-S1 [were] intimately related.” He advised that appellant would be a good
candidate for percutaneous disc decompression to treat her discogenic pain. In a November 3,
2005 report, Dr. Greenfield diagnosed cervical radiculopathy and performed a cervical epidural
nerve block with steroid augmentation.
In a January 9, 2006 treatment note, Dr. Katta reiterated his previous diagnoses. A
January 5, 2005 EMG and nerve conduction study was read by Dr. Fariz Habib, a Board-certified
neurologist, as normal. It showed no evidence of entrapment neuropathy in the upper
extremities, peripheral neuropathy, cervical radiculopathy or myopathy. Dr. Habib noted that
tendinitis, cumulative injury syndrome or overuse syndrome, may have contributed to the current
symptomatology. The Office also received a copy of Dr. Greenfield’s June 21, 2005 lumbar
discogram, and treatment notes dated October 13, 2004 and June 2, 2005, from Dr. William
Bohn, a Board-certified orthopedic surgeon, who noted appellant’s history and diagnosed
chronic rotator cuff tendinitis and bursitis with impingement of the left shoulder. Dr. Bohn also
diagnosed chronic cervical strain and opined that appellant had impairment related to her
cervical spine, which “appears to all be related to the elevator accident.” The Office also
received treatment notes from Dr. Jones, dated August 23 and October 11, 2004, which
contained a diagnosis of lumbar radiculopathy.
By decision dated April 18, 2006, the Office denied modification of its October 20, 2005
decision.
LEGAL PRECEDENT
The general rule respecting consequential injuries is that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause, which is attributable to the employee’s own intentional conduct.7
The subsequent injury is compensable if it is the direct and natural result of a compensable
primary injury.8 With respect to consequential injuries, the Board has stated that, where an
injury is sustained as a consequence of an impairment residual to an employment injury, the new

6

He also diagnosed degenerative joint disease of both knees with degenerative meniscal tears of both knees.

7

Albert F. Ranieri, 55 ECAB 598 (2004).

8

Id.; Carlos A. Marrero, 50 ECAB 117 (1998); A. Larson, The Law of Workers’ Compensation § 10.01 (2005).

5

or second injury, even though nonemployment related, is deemed, because of the chain of
causation to arise out of and in the course of employment and is compensable.9
Section 8103(a) of the Federal Employees’ Compensation Act provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the Office
considers likely to cure, give relief, reduce the degree or the period of disability, or aid in
lessening the amount of the monthly compensation.10 The Office has the general objective of
ensuring that an employee recovers from his injury to the fullest extent possible in the shortest
amount of time. The Office therefore has broad administrative discretion in choosing means to
achieve this goal. The only limitation on the Office’s authority is that of reasonableness. Abuse
of discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment, or actions taken which are contrary to both logic and probable deductions from
established facts. It is not enough to merely show that the evidence could be construed so as to
produce a contrary factual conclusion.11
In order for a surgery to be authorized, a claimant must submit evidence to show that the
requested procedure is for a condition causally related to the employment injury and that it is
medically warranted. Both of these criteria must be met in order for the Office to authorize
payment.12
ANALYSIS
Appellant sustained injury on January 7, 2002 accepted for a lumbar strain for which she
underwent surgery at L4-5. The Office also accepted bilateral knee conditions related to her fall.
The Board finds that appellant submitted insufficient medical evidence to establish a
consequential L5-S1 condition or necessity for an L5 and L5-S1 percutaneous discectomy due to
residuals of her January 7, 2002 employment injury.
The Office received several reports from Dr. Holladay. In a January 8, 2004 report,
Dr. Holladay stated that the exacerbation of lumbar strain was “perhaps” due to problems with
her knees, or because of the degenerative disease. The Board has held that an opinion which is
speculative in nature has limited probative value in determining the issue of causal relationship.13
Other reports submitted by Dr. Holladay, did not provide any opinion on causal relationship.
Medical evidence which does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.14
9

Kathy A. Kelley, 55 ECAB 206 (2004).

10

5 U.S.C. § 8103(a).

11

Francis H. Smith, 46 ECAB 392 (1995); Daniel J. Perea, 42 ECAB 214 (1990).

12

Cathy B. Mullin, 51 ECAB 331 (2000).

13

Arthur P. Vliet, 31 ECAB 366 (1979).

14

Michael E. Smith, 50 ECAB 313 (1999).

6

The Office also received several reports from Dr. Katta dating from March 2004 to
January 2006. However, Dr. Katta’s reports are of limited probative value as they noted that
appellant’s condition was degenerative. He determined that appellant’s chronic lower back pain
resulted from her degenerative disc disease. Dr. Katta opined that there was no clinical evidence
of ongoing lumbar radiculopathy and provided no reasoned opinion supporting that the claimed
L5-S1 condition was a direct and natural result of the January 7, 2002 work injury. In his
July 11 and October 2005 reports, Dr. Katta noted that, on physical examination, appellant
walked in without any gait deviation, despite having limited movements of her thoracolumbar
spine. Dr. Katta again attributed her condition to degenerative joint disease of lumbar vertebrae
and thoracic vertebrae.
Dr. Greenfield advised that appellant was unable to move after cleaning her house the
previous day. This report did not contain any opinion on causal relation. In an October 27, 2005
report, Dr. Greenfield noted that appellant had a history of back pain dating back to
January 2002, and that she had degenerative disc disease and discogenic pain at L4-5 and L5-S1.
He opined that “it would appear that the discogenic pain at L4-5 and L5-S1 [were] intimately
related” and recommended percutaneous disc decompression. However, Dr. Greenfield’s
opinion on causal relation is speculative in nature. The Board has held that medical opinions that
are speculative or equivocal in character are of diminished probative value.15 Dr. Greenfield did
not otherwise provide any medical reasoning or rationale to support his opinion on causal
relationship.16 Other reports submitted by Dr. Greenfield, did not provide any opinion on causal
relationship. For example, his June 21, 2005 report diagnosed a posterior with bulging discs
with Grade 5 annular disruptions at L3-4 and L4-5 and degenerative disc disease at L3-4, L4-5
and L5-S1 but he did not discuss causal relationship.
The reports of diagnostic testing submitted by appellant are insufficient to establish the
claim as they did not provide any opinion supporting that appellant had an L5-S1 condition as a
consequence of the accepted condition. The record also contains numerous reports from physical
therapists. However, health care providers such as physical therapists are not physicians under
the Act. Thus, their opinions on causal relationship do not constitute rationalized medical
opinions and have no weight or probative value.17
The Office medical adviser, in a report dated July 31, 2005, concluded that the condition
and procedures should not be authorized and explained that “there is no recognizable medical
condition affecting the L5-S1 disc based on the definitive myelogram with CAT scan follow up
performed on [February 23, 2004] or the lumbar MRI scan dated [October 23, 2003].” He noted
that, while the June 21, 2005 discogram revealed low back pain at both L4-5 and L5-S1, he
advised that there was also a degenerative pattern at these levels. The Office medical adviser
explained that, despite normal findings at L4-5 in the earlier lumbar MRI scan, Dr. Greenfield
recommended percutaneous disc decompressions at L4-5 and L5-S1. Additionally, the Office
15

Kathy A. Kelley, 55 ECAB 207 (2004).

16

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
17

Jan A. White, 34 ECAB 515, 518 (1983).

7

medical adviser explained that, on July 11, 2005, Dr. Katta related that appellant walked into his
office without any gait deviation, and indicated that her straight leg raisings were negative
bilaterally, and that her lower and upper extremity strength was normal. He noted that the only
report tending to support a need for the procedure was the lumbar discography; however,
because the MRI scan and CT scan follow up did not demonstrate any abnormalities, he did not
recommend authorizing the two level lumbar percutaneous disc compression. Furthermore,
Dr. Katta explained that, in lumbar spine conditions, disc levels above an injured level could be
at an increased risk from wear and tear as a result of splinting and increased mobility needs at the
next higher level. The medical adviser explained that this would not apply in appellant’s case
where the claimed consequential injury was to a lower level where there would be substantially
fewer demands for movement.
In this case, there is insufficient medical evidence of record to establish a causal
relationship between appellant’s L5-S1 condition and request for percutaneous discectomy and
the accepted work-related incident. An award of compensation may not be based on appellant’s
belief of causal relationship.18 Neither the mere fact that a disease or condition manifests itself
during a period of employment nor the belief that the disease or condition was caused or
aggravated by employment factors or incidents is sufficient to establish a causal relationship.19
The Board, therefore, finds that the evidence of record is insufficient to discharge her burden of
establishing that her consequential L5-S1 condition and need for surgery were consequential
injuries of the accepted condition of lumbar strain and lumbar microdisc surgery at L4-5.20
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her L5-S1
condition and the requested authorization for an L5 and L5-S1 percutaneous discectomy was a
consequence of her accepted conditions.

18

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

19

Id.

20

On appeal appellant submitted additional medical evidence. However, the Board may not consider new
evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).

8

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 18, 2006 and October 20 and August 8, 2005 are affirmed.
Issued: March 26, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

